Entered: July 9th, 2019
                             Case 19-15265    Doc 47    Filed 07/09/19    Page 1 of 3
Signed: July 9th, 2019

SO ORDERED
Order is modified.




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                           (Greenbelt Division)


         __________________________________________
                                                   )
                                                   )
         In re:                                    )
                                                   )                       Case No. 19-15265-LSS
         TOUFIC SALIM MELKI,                       )                       Chapter 11
                                                   )
                Debtor and Debtor in Possession.   )
                                                   )
                                                   )
         __________________________________________)



          ORDER APPROVING, IN PART, MOTION TO LIFT AUTOMATIC STAY TO ALLOW
              CONTINUANCE OF PROCEEDINGS FOR DISSOLUTION OF MARRIAGE,
           ENFORCEMENT OF SUPPORT PAYMENTS AND USE AND POSSESSION OF THE
                                    MARITAL HOME


                    UPON CONSIDERATION of Cynthia Samaha’s amended motion to lift the automatic stay

         to allow continuance of proceedings for dissolution of marriage, enforcement of support payments

         and use and possession of the marital home (“Motion”), and the Opposition thereto filed by the

         Debtor. That the state court has greater familiarity with the facts and legal issues surrounding
                  Case 19-15265        Doc 47     Filed 07/09/19     Page 2 of 3



domestic support payments and use and possession of the marital home than does this court and

after due deliberation thereon, and good and sufficient cause appearing therefor; and a hearing on

the Motion having been held on July 1, 2019 by this Court, It is:

       ORDERED that automatic stay is modified to permit Cynthia Samaha to exercise her

non-bankruptcy rights and enforce the portion of the domestic relations court order issued by the

Montgomery County Circuit Court on March 26, 2019, Case No. 138142FL, Melki v. Melki

(“Domestic Action”) that awards and directs payment of domestic support obligations, namely

alimony and child support, to the extent such amounts have accrued or will accrue since April

18, 2019 and remain unpaid, by any lawful means available under applicable non-bankruptcy

law, excluding the transfer or encumbrance of title to or interest in any asset in which the Debtor

has or claims an ownership interest; it is also

       ORDERED that Cynthia Samaha is authorized to enforce the use and possession award

made in the Domestic Action on March 26, 2019 of the marital home, the property, located at 8931

Edgewood Dr. Gaithersburg, MD 20877, by all means of applicable non-bankruptcy law; it is also

        ORDERED that enforcement of any judgment regarding equitable distribution, however,

remains stayed pending further order of this Court; and it is also

        ORDERED that the stay of the enforceability of this order under §362 is hereby waived

and the Order shall become effective immediately upon entry, unless otherwise stayed.

cc:

Justin Philip Fasano at jfasano@mhlawyers.com, jfasano@ecf.courtdrive.com;
dmoorehead@mhlawyers.com; kmadden@mhlawyers.com; tmackey@mhlawyers.com;
mnickerson@mhlawyers.com
                Case 19-15265     Doc 47    Filed 07/09/19   Page 3 of 3




Lynn A. Kohen at lynn.a.kohen@usdoj.gov

Janet M. Nesse at jnesse@mhlawyers.com, jfasano@mhlawyers.com; cpalik@mhlawyers.com;

jnesse@ecf.inforuptcy.com; tmackey@mhlawyers.com; dmoorehead@mhlawyers.com

Jeffrey M. Orenstein at jorenstein@wolawgroup.com

Jeffrey M. Sherman at jeffreymsherman@gmail.com, elmoyer99@gmail.com

Toufic Salim Melki
8931 Edgewood Dr.
Gaithersburg, MD 20877



                                    END OF ORDER
